  Case: 3:18-cr-00032-TMR Doc #: 283 Filed: 10/30/20 Page: 1 of 1 PAGEID #: 1430


PLEA ON INDICTMENT                     Date: 10/30/20

CASE CAPTION: USA v. Tawney Caldwell CASE NUMBER: 3:19-cr-144

Pltf’s Attorney: Amy Smith / Laura Clemmens
Deft’s. Attorney: Jon Paul Rion / David Doughten

 X           Defendant appeared with counsel.

             Interpreter    appeared and sworn.

 X           Defendant sentencing guidelines range discussed and Defendant states she understood possible
             sentence.

 X           Guideline levels states as Level 42/I     .

 X           Defendant's constitutional rights explained and Defendant stated she understood rights.

 X           Defendant waived constitutional rights.

 X           Plea agreement stipulated to, each page initialed, and document signed by both counsel
             and the defendant                                                                              .

 X           Plea agreement accepted by Court and made a permanent part of the record.

 X           Statement of Facts summarization read into record by AUSA .

 X           Defendant acknowledged accuracy of Statement of Facts including summarization.

 X           Defendant entered plea of guilty to Count(s) 3 .

 X           Plea accepted and made a permanent part of the record.

 X           Defendant referred to Probation Department for Presentence Investigation (PSI).

             Other:

             Bond Conditions:


 X           Other: Sentencing Hearing set for February 12, 2021 at 9:30 am



COURT REPORTER:       Mary Schweinhagen                                     CONVENE: 10:35 am

DEPUTY CLERK:     Liz Penski                                       RECESS: 11:35 am
